Citation Nr: 1525618	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-23 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1978 to January 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

The record shows that the Veteran's service treatment records were requested in January 2010.  See VA Form 21-3101, Request for Information, dated in January 2010.  The July 2010 rating decision and a June 2012 statement of the case both list in their respective Evidence sections "Service treatment records from October 17, 1978, through January 12, 1981."  Thus, it appears that the Veteran's service treatment records were obtained and associated with the original paper claims file.  However, the Veteran's physical paper claims file has since been converted to an electronic claims file in the Veterans Benefits Management System.  The Veteran's service treatment records are not contained in the Veteran's electronic claims file.  Therefore, on remand, the Veteran's service treatment records must be associated with the electronic claims file.  See 38 C.F.R. § 3.159(c)(2) (2014).

In addition, the Veteran contends that he injured his low back, right hand, and right knee during his active service and has experienced pain in those locations ever since.  He has indicated that he sought treatment from the North Florida/South Georgia Veterans Health System, shortly after his discharge from active service, and has continued to receive treatment there ever since.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in January 2010; April 2015 Board hearing transcript.  The Veteran also indicated at his April 2015 Board hearing that he has recently received treatment from the North Florida/South Georgia Veterans Health System.  VA treatment records from that facility currently of record date from May 1999 through June 2012.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, outstanding, relevant VA treatment records, including those from the North Florida/South Georgia Veterans Health System dated from 1981 through May 1999 and from June 2012 through the present, must be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's service treatment records with the electronic claims file.  If any service treatment records are determined to be missing, all steps taken to locate the missing service treatment records must be documented in the record.  The AOJ should end its efforts to obtain the missing records only if it is concluded that the records no longer exist or that further efforts to obtain the records would be futile.

2.  Obtain all outstanding VA treatment records relevant to the matters being remanded, specifically to include from the North Florida/South Georgia Veterans Health System dated from 1981 through May 1999 and from June 2012 through the present, and associate the records with the record.

3.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


